Citation Nr: 0740275	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-15 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.	Entitlement to service connection for residuals of 
pneumonia. 

2.	Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from November 1956 until 
November 1958. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 2004 and September 2004 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Fargo, North Dakota.  

In addition, the Board notes that the veteran submitted 
claims for entitlement to service connection for bilateral 
hearing loss and tinnitus in February 2004.  The April 2004 
rating decision granted the veteran service connection for 
bilateral hearing loss and tinnitus, and rated both as 10% 
disabling with an effective date of February 10, 2004.  To 
the Board's knowledge, the veteran has not disagreed with 
either decision, and they are therefore not within the 
Board's jurisdiction.

In his April 2005 substantive appeal, the veteran requested 
an informal hearing with the Decision Review Officer (DRO), 
and one was scheduled.  The veteran, his representative, and 
the DRO took part in an informal hearing on August 2, 2005 at 
the RO. 


FINDINGS OF FACT

1.	The competent medical evidence of record does not 
demonstrate that the veteran is suffering from chronic 
residuals of pneumonia.  

2.	An unappealed rating decision in December 1966 denied 
entitlement to service connection for a left ankle 
disability.  

3.	Evidence added to the record since the December 1966 
rating decision, when considered in conjunction with the 
record as a whole, was not previously of record, and is not 
cumulative or redundant of evidence previously of record, but 
does not provide a reasonable possibility of substantiating 
the claim for service connection for a left ankle disability.


CONCLUSIONS OF LAW


1.	Chronic residual disability of pneumonia was not incurred 
in or aggravated by active service.  38 U.S.C. § 1112, 1113, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.	The unappealed December 1966 rating decision, which denied 
entitlement to service connection for a left ankle 
disability, is final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1966).  

3.	New and material evidence has not been received since the 
December 1966 rating decision and the veteran's claim for 
service connection for a left ankle disability, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In addition, in the context 
of a claim to reopen, VCAA notice must include an explanation 
of what constitutes new and material evidence to reopen the 
claim as determined by the evidence of record at the time of 
the previous final denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

With regard to the veteran's claim for service connection for 
pneumonia, a July 2004 letter from the AOJ to the appellant 
satisfied VA's duty to notify.  The letter informed him of 
what evidence was necessary to establish entitlement to the 
benefit he claimed and advised him of his and VA's respective 
duties for obtaining evidence.  He was told what VA had done 
to help his claim and what he could do to assist.  In 
addition, the appellant was asked to provide any evidence in 
his possession that pertained to his claim.  Notably, the 
veteran was not informed that a disability rating and 
effective date would be assigned in the event the veteran was 
awarded the benefits sought.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473.  However, as service connection 
is denied in this case, any questions as to the appropriate 
disability rating or effective date to be assigned have been 
rendered moot.  Therefore, the absence of notice on these two 
elements does not prejudice the veteran.  

Regarding the timing of the notice, in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision denying service connection for 
residuals of pneumonia was decided prior to the issuance of 
appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the veteran's claim to reopen, an April 2004 
letter informed the veteran of his and VA's duties for 
obtaining evidence and what VA had done to help his claim.  
In addition, the veteran was told of what evidence was 
necessary to establish entitlement to the benefit he claimed.  
The veteran was also asked to provide any evidence in his 
possession that pertained to his claim.  In addition, the 
notice informed the claimant that new and material evidence 
could be submitted to reopen the claim and indicated what 
type of evidence would qualify as "new" and "material" 
evidence.  The Board notes, however, that the veteran was not 
specifically informed of what evidence would be necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial, as required by Kent v. Nicholson.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified, the burden shifts to VA to demonstrate that 
the error was not prejudicial to the appellant.  The Federal 
Circuit held that all VCAA notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Although not specifically discussed by the court, some 
other possible circumstances that could demonstrate that VA 
error did not prejudice the claimant include where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.

In this case, the Board finds that the aforementioned notice 
error did not affect the essential fairness of the 
adjudication.  In December 1966, the veteran was notified in 
detail of the reason for the denial and the types of evidence 
and information necessary to have his claim reconsidered.  
The notice letter provided to the veteran in April 2004 cited 
the December 1966 denial, and informed the veteran of what 
the evidence must show in order to support his claim.  It is 
the opinion of the Board that a reasonable person could be 
expected to understand from the notices cited above as to the 
types of evidence necessary to reopen and substantiate this 
claim.  Therefore the Board finds that the purpose of notice 
has not been frustrated and the veteran was not prejudiced. 



Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claims.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  
In this case, the claims file contains the veteran's service 
medical records, as well as reports of VA and private post-
service examinations.  Additionally, the veteran's statements 
in support of his appeal are affiliated with the claims 
folder and the veteran was afforded a VA audiological 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board has carefully reviewed such statements and 
medical records, and has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims. 

VA's duty to assist includes providing a VA medical 
examination when necessary to make a decision on the claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  A medical examination is "necessary" if the 
evidence of record (lay or medical) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2); 
McLendon v. Nicholson, 20 Vet. App. 79. 

In this case, the veteran was not provided an examination for 
residuals of pneumonia.  The Board, after careful review of 
the claims folder, has found that such an examination is not 
"necessary" as defined by the statute.  All competent 
evidence has been reviewed and, while service medical records 
support the veteran's contention of having had pneumonia in 
service, there is no competent medical evidence of record to 
indicate that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability; namely 
residuals of pneumonia.  The Board is thus of the opinion 
that the scheduling of an examination is not necessary and no 
reasonable possibility exists that with such assistance this 
claim could be substantiated.  See 38 U.S.C.A. § 5103A. 


Legal Criteria and Analysis 

I.	Service Connection 

Service connection will be granted for disability resulting 
from an injury incurred or a disease contracted in service, 
or for aggravation of a pre-existing injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection will also be 
approved for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove direct service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The veteran argues that he is entitled to service connection 
for residuals of pneumonia.  In order to establish service 
connection, the veteran must provide evidence of current 
disability, an in-service injury or disease, and a nexus 
between the current disability and the in-service injury or 
disease.  In this case, the record does not reflect that the 
veteran suffers from any residuals of pneumonia.  While the 
veteran's service medical records verify that the veteran had 
pneumonia while in service, there is no evidence of record of 
any post-service treatment for residuals.  The veteran 
alleges that he suffers from allergies, a weakened immune 
system, and has had multiple bouts of pneumonia.  However, 
the veteran's identified medical records, specifically 
records from the veteran's stay at VAMC Fargo from 2003 
through 2004, do not contain complaints, findings, or 
diagnoses of these alleged residuals.  In addition, when 
questioned, the veteran admitted that he does not have any 
medical documentation to support his contentions.  See August 
2005 Informal Conference Report.  There is no competent 
evidence whatsoever indicating that the veteran suffers from 
any residuals of pneumonia. Therefore, in the absence of any 
evidence to the contrary, the Board must conclude that there 
has been no demonstration by competent clinical evidence of 
record that the veteran has residuals of pneumonia.  

There cannot be a valid claim for service connection unless 
there is proof of a present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The only evidence 
offered to prove that the veteran suffers from residuals of 
pneumonia are his own statements.  However, as a lay person 
with no demonstrated medical expertise, his opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu, 2 Vet. App. at 494-95.  There is no 
clinical evidence of record to support the veteran's claim 
that he has residuals of pneumonia.  Therefore, as the 
evidence of record fails to establish that the veteran has 
residuals of pneumonia, the Board finds that the 
preponderance of the evidence in this case falls against the 
claimant, making the benefit of the doubt rule inapplicable.  
See 38 U.S.C.A. § 5107(b).

II.	New and Material Evidence 

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  When a veteran seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 38 C.F.R. § 3.156(a).   As the current claim 
was filed after this date, the new version of the regulation 
is applicable in this case  

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).   If all of these tests 
are satisfied, the claim must be reopened. 

The appellant initially raised a claim of entitlement to 
service connection for a left ankle disability in October 
1966.  A December 1966 rating decision denied service 
connection, on the basis that the veteran's discharge 
examination failed to show any chronic disability of the left 
ankle.  The appellant did not appeal this decision and it 
became final.  See 38 U.S.C. § 4005(c) (1964); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1966).  

The appellant asserts that new and material evidence has been 
submitted to reopen his claim for service connection.  In 
December 1966, at the time of the final RO decision that 
denied service connection, the record contained the veteran's 
service medical records.  In February 2004, the appellant 
sought to reopen his claim with the submission of new 
evidence.  The newly received evidence includes 1972 
treatment reports from Dakota Hospital, wherein the veteran 
had surgery to remove a large cyst and two large fragments of 
bone from the left ankle.  Also received are VAMC Fargo 
treatment reports spanning May 2003 to March 2004 and the 
report of an August 2005 Compensation and Pension Examination 
performed at VAMC Fargo.  

In order to reopen a claim under 38 C.F.R. § 3.156(a), 
evidence submitted must first be found to be new.  In the 
present case, treatment and examination reports received from 
Dakota Hospital and VAMC Fargo were not previously submitted 
to agency decision makers.  In addition, these records are 
not duplicates of other evidence already in the claims file.  
Therefore, the evidence received is new under 38 C.F.R. § 
3.156(a).  

Newly submitted evidence must also be found to be material in 
order to reopen a claim under 38 C.F.R. § 3.156(a).  Evidence 
is material if it relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
In this case, the treatment records of the VAMC Fargo from 
2003 through 2004 have no information whatsoever regarding 
the veteran's left ankle. While the records from the VA 
examiner and Dakota Hospital do contain information related 
to the veteran's left ankle, their use does not raise a 
reasonable possibility of substantiating the veteran's claim.  
To the contrary, the records of Dakota Hospital indicate that 
the veteran underwent surgery in 1972 for osteochondritis 
dissecans of the left ankle, a degenerative condition.  The 
VA examiner, following an examination of the veteran and the 
records of Dakota Hospital, noted that the veteran's left 
ankle joint had been intact in 1972 when osteochondritis 
dissecans was diagnosed, 15 years after the left ankle 
complaint in service.  Considering the fact that the 
veteran's ankle joint is still intact, the physician 
estimated that the veteran developed osteochondritis 
dissecans closer to 1972 than 1957.  Therefore, the newly 
received evidence does not help the veteran in substantiating 
his claim; in fact, it undermines the veteran's contentions.  
The evidence is therefore not material under 38 C.F.R. § 
3.156.  

The Board has carefully examined all of the evidence admitted 
subsequent to the RO's prior denial in December 1966.  These 
newly received records reflect that the veteran was treated 
for osteochondritis dissecans in 1972, and that the length of 
time from service to the onset of this condition indicates 
that it cannot be service-related.  While the evidence is 
new, as it was not previously of the record and is not 
duplicative, it does not relate to a previously 
unsubstantiated fact necessary to substantiate the claim.  
The Board therefore finds that the evidence submitted by the 
appellant after December 1966 is new, but cannot be 
considered to be material.  See 38 C.F.R. § 3.156(a).  Thus, 
the claim for service connection for a left ankle disability 
is not reopened. 


ORDER

Entitlement to service connection for residuals of pneumonia 
is denied.  

New and material evidence not having been received, the 
appeal to reopen a claim for service connection for a left 
ankle disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


